Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over L. F.d. Oliveira, et al, “In vivo passive mechanical properties estimation of Achilles tendon using ultrasound,” Journal of Biomechanics, vol. 49, pp. 507-513, Oct. 2015 (hereinafter referred to as Oliveira) in view of S. F. Eby, et al, “Validation of shear wave elastography in skeletal muscle,” Journal of Biomechanics, vol. 46, pp. 2381-2387, Jul. 2013 (hereinafter referred to as Eby) and M. Shinohara, et al, “Real-time visualization of muscle stiffness distribution with ultrasound shear wave imaging during muscle contraction,” Muscle & Nerve, pp. 1-4, Mar. 2010 (hereinafter referred to as Shinohara).
Regarding claim 1, Oliveira teaches a method for acquiring a muscle biomechanical parameter based on an ultrasonic elastomyogram, comprising: 
a dynamic myodynamics image sequence (Fig. 2 – “Example of sequential US images that shows the MTJ displacement (arrow), from plantarflexion to maximum dorsiflexion.”; see pg. 509, col. 1, para. 1 – “Muscle lengthening (ΔLM) was calculated for each US frame analyzed, from PFinitial to maximum dorsiflexion, as ΔLM = ΔMTJinitial – ΔMTJ…”),
acquiring a myodynamics parameter corresponding to each myodynamics image in the dynamic myodynamics image sequence (Fig. 2 – “Example of sequential US images that shows the MTJ displacement (arrow), from plantarflexion to maximum dorsiflexion.”; see pg. 509, col. 1, para. 1 – “Muscle lengthening (ΔLM) was calculated for each US frame analyzed, from PFinitial to maximum dorsiflexion, as ΔLM = ΔMTJinitial – ΔMTJ…”), AND 
generating an ultrasonic elastomyogram curve, with the myodynamics parameter as the abscissa  (Fig. 8-9 – strain values along x-axis) and the synchronized elasticity modulus value as the ordinate (Fig. 8-9 – tangent modulus values along y-axis), and 
estimating the muscle biomechanical parameter based on the ultrasonic elastomyogram curve (Table 1; see pg. 510, col. 2, para. 1 – “…mean values, among the 19 subjects, for the measured and calculated parameters. For comparison with 
Oliveira does not explicitly teach synchronously collecting the elasticity and displacement measurements of the muscle,
a dynamic elasticity image sequence of a single skeletal muscle under continuous stretching, AND
an elasticity modulus value corresponding to each elasticity image in the dynamic elasticity image sequence.
Whereas, Eby teaches synchronously collecting the elasticity and displacement measurements of the muscle (see Abstract – “…we monitored the deformation throughout tensile loading of four porcine brachialis whole-muscle tissue specimens, while simultaneously making SWE measurements of the same specimen.”; see pg. 2383, col. 1, para. 2 – “We used this additional imaging system to obtain B-mode images that clearly demonstrate the underlying tissue organization. It was necessary to use the Verasonics equipment to ensure proper synchronization between the SWE measures and the MTS force and displacement data…”). 
Whereas, Shinohara teaches a dynamic elasticity image sequence of a single skeletal muscle under continuous stretching (see Fig. 1 – “Color-coded presentation of local muscle stiffness (Young’s modulus) superimposed on the longitudinal B-mode ultrasound image of lower leg muscles.”; see pg. 3, col. 1, para. 2 – “The ROI was chosen to center the mid-depth for the tibialis anterior and to cover both the medial gastrocnemius and soleus for the plantarflexors at the mid-belly.”), AND 
an elasticity modulus value corresponding to each elasticity image in the dynamic elasticity image sequence (see Fig. 1 – “Color-coded presentation of local muscle stiffness (Young’s modulus) superimposed on the longitudinal B-mode ultrasound image of lower leg muscles.”; 
Furthermore, regarding claim 2, Oliveira further teaches wherein the myodynamics image comprises a displacement image, the myodynamics parameter comprises a muscle stretching length, and before the synchronously collecting a dynamic myodynamics image sequence and a dynamic elasticity image sequence of a single skeletal muscle under continuous stretching, the method further comprises: 
determining a feature point of a muscle tissue stretched end of the single skeletal muscle in an initial state (see pg. 512, col. 2, para. 5 – “The musculotendon junction was tracked visually in the US images, frame by frame…”; see Fig. 2 – musclotendon junction marked with white arrow); AND 
calculating a distance from the feature point to an opposite end of the muscle tissue stretched end of the single skeletal muscle to obtain an initial length of the skeletal muscle (see pg. 508, col. 2, para. 7 – “The foot was fastened to the dynamometer at 30° of plantar flexion position (PFinitial).”; see pg. 509, col. 1, para. 1 – “Muscle rest length (L0M) was calculated as L0M = L0MT – L0T , where L0MT was estimated from the regression curve (Grieve et al., 1978). Actual muscle length was given by L0M (AA) = L0M + ΔLcorrectedM (AA)…” where AA is the ankle angle). 
Furthermore, regarding claim 3, Oliveira further teaches wherein the determining a feature point of a muscle tissue stretched end of the single skeletal muscle comprises: 
controlling an ultrasonic diagnostic apparatus to scan, in an imaging mode, a longitudinal section of the single skeletal muscle along a muscle bundle direction, with a detected junction between the single skeletal muscle and a tendon as the feature point (see pg. 512, col. 2, para. 5 – “The musculotendon junction was tracked visually in the US images, frame by frame…”; see Fig. 2 – musclotendon junction marked with white arrow).  
Furthermore, regarding claims 4 and 12, Oliveira further teaches wherein the acquiring a myodynamics parameter corresponding to each myodynamics image in the dynamic myodynamics image sequence comprises: 
acquiring an effective value of a displacement change of the feature point relative to a position of the feature point in the initial state in the displacement image (see pg. 509, col. 1, para. 1 – “Muscle lengthening (ΔLM) was calculated for each US frame analyzed, from PFinitial to maximum dorsiflexion, as ΔLM = ΔMTJinitial – ΔMTJ…”); AND 
recording a sum of the initial length and the effective value of the displacement change, as a muscle stretching length corresponding to the displacement image (see pg. 509, col. 1, para. 1 – “Muscle rest length (L0M) was calculated as L0M = L0MT – L0T , where L0MT was estimated from the regression curve (Grieve et al., 1978). Actual muscle length was given by L0M (AA) = L0M + ΔLcorrectedM (AA)…” where AA is the ankle angle). 
Furthermore, regarding claim 5, Oliveira further teaches wherein the acquiring an effective value of a displacement change of the feature point relative to a position of the feature point in the initial state in the displacement image comprises: 
controlling a myoelectric apparatus to monitor myoelectric signals of the single skeletal muscle and surrounding muscle groups (see pg. 509, col. 2, para. 3 – “During the movement, ultrasound videos of the MG MTJ displacement, synchronized with the EMG and torque signals, were recorded.”); AND 
using, as the effective value, the displacement change relative to the position of the feature point in the initial state in the displacement image, when an amplitude of the myoelectric signal is smaller than a preset value (see pg. 509, col. 2, para. 3 – “Only data collected with EMG activity below 2% of MVC (maximum voluntary contraction) were considered for analysis…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system collecting myodynamic images and data as disclosed in Oliveira, by synchronously collecting elasticity data and images, as disclosed in Eby and Shinohara. One of ordinary skill in the art would have been motivated to make this modification in order for the user to visualize and evaluate the relationship between the stiffness and displacement of the muscle, as disclosed in Eby (see Abstract), and assist in characterizing muscle injuries, as disclosed in Shinohara (see Abstract). 
Regarding claim 11, Oliveira teaches a device for acquiring muscle biomechanical parameters based on an ultrasonic elastomyogram, comprising: 
collecting a dynamic myodynamics image sequence (see pg. 509, col. 1, para. 3 – “An ultrasound (T2000 –Terason Ultrasound, Teratech Corporation, Burlington, USA, 6– 11 MHz, 40 mm) was used for MTU image acquisition.”),
an acquisition module configured to acquire a myodynamics parameter corresponding to each myodynamics image in the dynamic myodynamics image sequence (Fig. 2 – “Example of sequential US images that shows the MTJ displacement (arrow), from plantarflexion to maximum dorsiflexion.”; see pg. 509, col. 1, para. 1 – “Muscle lengthening (ΔLM) was calculated for each US frame analyzed, from PFinitial to maximum dorsiflexion, as ΔLM = ΔMTJinitial – ΔMTJ…”), AND
a determination module configured to generate an ultrasonic elastomyogram curve with the myodynamics parameter as the abscissa (Fig. 8-9 – strain values along x-axis) and the synchronized elasticity modulus value as the ordinate (Fig. 8-9 – tangent modulus values along y-axis), and 
estimate a muscle biomechanical parameter based on the ultrasonic elastomyogram curve (Table 1; see pg. 510, col. 2, para. 1 – “…mean values, among the 19 subjects, for the measured and calculated parameters. For comparison with literature reported values of modulus of elasticity (calculated usually from engineering stress and strain), we estimated a value for this parameter from our data, as the maximum of the tangent modulus, for both engineering and true cases.”). 
Oliveira does not explicitly teach a collection module configured to synchronously collect the elasticity and displacement measurements of the muscle,
a dynamic elasticity image sequence of a single skeletal muscle under continuous stretching, AND
an elasticity modulus value corresponding to each elasticity image in the dynamic elasticity image sequence.
Whereas, Eby teaches a collection module configured to synchronously collect (see Abstract – “…we monitored the deformation throughout tensile loading of four porcine brachialis whole-muscle tissue specimens, while simultaneously making SWE measurements of the same specimen.”; see pg. 2383, col. 1, para. 2 – “We used this additional imaging system to obtain B-mode images that clearly demonstrate the underlying tissue organization. It was necessary to use the Verasonics equipment to ensure proper synchronization between the SWE measures and the MTS force and displacement data…”).
Whereas, Shinohara teaches a dynamic elasticity image sequence of a single skeletal muscle under continuous stretching (see Fig. 1 – “Color-coded presentation of local muscle stiffness (Young’s modulus) superimposed on the longitudinal B-mode ultrasound image of lower leg muscles.”; see pg. 1, col. 2, para. 2 – “…a newly invented standalone ultrasound device (Aixplorer; SuperSonic Imagine, Aix-en-Provence, France) in which the same handheld ultrasound probe induces and detects propagating shear waves within the tissues in real time. Based on the characterization of shear wave propagation for a single region in a single muscle (biceps) we report the first preliminary data on Young’s modulus distributions within and between multiple muscles in various conditions obtained as a color-coded image with this new stand-alone mobile technology.”), AND 
an elasticity modulus value corresponding to each elasticity image in the dynamic elasticity image sequence (see Fig. 1 – “Color-coded presentation of local muscle stiffness (Young’s modulus) superimposed on the longitudinal B-mode ultrasound image of lower leg muscles.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system collecting myodynamic images and data as disclosed in Oliveira, by synchronously collecting elasticity data and images, as disclosed in Eby and Shinohara. One of ordinary skill in the art would have been motivated to make this modification in order for the user to visualize and evaluate the relationship between the stiffness and displacement of the muscle, as disclosed in Eby (see Abstract), and assist in characterizing muscle injuries, as disclosed in Shinohara (see Abstract).

Claims 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Eby and Shinohara as applied to claim 1 above, and further in view of M. Nakamura, et al, “Acute effects of static stretching on muscle hardness of the medial gastrocnemius muscle belly in humans: an ultrasonic shear-wave elastography study,” Ultrasound in Medicine & Biology, vol. 40, no. 9, pp. 1991-1997, Mar. 2014 (hereinafter referred to as Nakamura). 
Regarding claim 6, Oliveira in view of Eby and Shinohara teaches all of the elements as disclosed in claim 1 above.
Oliveira in view of Eby and Shinohara does not explicitly teach determining a muscle belly position of the single skeletal muscle so as to collect the dynamic elasticity image sequence at the muscle belly position.
Whereas, Nakamura, in the same field of endeavor, teaches wherein before the synchronously collecting a dynamic myodynamics image sequence and a dynamic elasticity image sequence of a single skeletal muscle under continuous stretching, the method further comprises: 
determining a muscle belly position of the single skeletal muscle so as to collect the dynamic elasticity image sequence at the muscle belly position (see pg. 1995, col. 2, para. 1 – “We investigated the acute effects of 2 min of SS (static stretching) on muscle stiffness of the GM (gastrocnemius muscle) and muscle hardness (shear elastic modulus) in the GM muscle belly using SWE.”). 
Furthermore, regarding claim 7, Nakamura further teaches wherein the determining a muscle belly position of the single skeletal muscle comprises: 
controlling the ultrasonic diagnostic apparatus to scan, in an imaging mode, a cross section of the skeletal muscle perpendicular to the muscle bundle direction, with a position with largest cross section as the muscle belly position of the single skeletal muscle (see pg. 1993, col. 2, para. 1 – “In accordance with the method used in previous studies…shear elastic modulus was measured at 30% of the lower leg length from the popliteal crease to the lateral malleolus near the point at which the maximal cross-sectional area in the lower leg is located…The region of interest (ROI) was set near the center part of the MG muscle belly at the point of maximum thickness of the gastrocnemius muscle when the color distribution was stable for at least 3 s.”). 
Furthermore, regarding claims 8 and 13, Shinohara further teaches wherein the acquiring an elasticity modulus value corresponding to each dynamic elasticity image in the dynamic elasticity image sequence comprises: 
outputting, at the muscle belly position of the single skeletal muscle and along the muscle bundle direction, the dynamic elasticity image sequence of the skeletal muscle under continuous stretching (see Fig. 1 – “Color-coded presentation of local muscle stiffness (Young’s modulus) superimposed on the longitudinal B-mode ultrasound image of lower leg muscles.”; see pg. 3, col. 1, para. 2 – “The ROI was chosen to center the mid-depth for the tibialis anterior and to cover both the medial gastrocnemius and soleus for the plantarflexors at the mid-belly.”); AND 
controlling the ultrasonic diagnostic apparatus to perform, in an analysis mode, quantitative analysis on a preset area in each elasticity image in the dynamic elasticity image sequence to obtain an elasticity modulus value corresponding to each elasticity image (see Fig. 1 – “The Young’s modulus distribution within the 15x15 mm region of interest (ROI) on the B-mode image (50 30 mm) was visualized as the color-coded map…The spatial average (6 SD) values for Young’s modulus in the selected circular area (2-mm diameter; denoted with a or b) was calculated.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastomyogram as disclosed in Oliveira in view of Eby and Shinohara, by determining a muscle belly position, as disclosed in Nakamura. One of ordinary skill in the art would have been motivated to make this modification in order to set the region of interest at the point of maximum thickness of the muscle when the color distribution is stable for a certain amount of time to accurately view and calculate the shear elastic modulus of the muscle belly, as disclosed in Nakamura (see pg. 1993, col. 2, para. 2). 

Claims 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Eby and Shinohara as applied to claim 1 above, and further in view of M. M. Doyley, “Model-based elastography: a survey of approaches to the inverse elasticity problem,” Physics in Medicine and Biology, vol. 57, pp. R35-R73, Jan. 2012 (hereinafter referred to as Doyley). 
Regarding claims 9 and 14-15, Oliveira in view of Eby and Shinohara teaches all of the elements as disclosed in claim 1 above. 
Oliveira in view of Eby and Shinohara does not explicitly teach determining whether the ultrasonic elastomyogram curve matches with a preset mechanical model curve, and if yes, performing the step of estimating a muscle biomechanical parameter based on the ultrasonic elastomyogram curve.
Whereas, Doyley teaches wherein after the generating an ultrasonic elastomyogram curve with the myodynamics parameter as the abscissa and the synchronized elasticity modulus value as the ordinate, and before the estimating a muscle biomechanical parameter based on the ultrasonic elastomyogram curve, the method further comprises: 
determining whether the ultrasonic elastomyogram curve matches with a preset mechanical model curve, and if yes, performing the step of estimating a muscle biomechanical parameter based on the ultrasonic elastomyogram curve (see pg. R47, para. 2 – “…which is based on a combination of the finite element method, the Gauss–Newton iterative scheme, and image similarity. In this technique the objective function that is minimized has the following form…Eq. (29), where STRUE is similarity values computed when the target image is compared to itself, S(E)EST is the similarity between the target and model-deformed source image using the current estimate of Young’s. Minimizing equation (29) with the Gauss Newton iteration scheme gives the following property updates…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system as disclosed in Oliveira, by determining the level of similarity between the target image and the model-deformed source image, as disclosed in Doyley. One of ordinary skill in the art would have been motivated to make this modification in order for the user to use optimized model-based elastography to guide and monitor radio-frequency ablation, as taught in Doyley (see pg. R46, para. 4). 
Claims 10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira, Eby, and Shinohara in view of Doyley, as applied to claims 9 and 14-15 above, and in further view of Nakamura.
Regarding claims 10 and 18-19, Oliveira, Eby, and Shinohara in view of Doyley teaches all of the elements as disclosed in claims 9 and 14-15 above. 
Oliveira further teaches wherein the myodynamics image comprises a displacement image, the myodynamics parameter comprises a muscle stretching length, and the estimating a muscle biomechanical parameter based on the ultrasonic elastomyogram curve comprises: 
acquiring a model formula corresponding to the ultrasonic elastomyogram curve and each of parameters in the model formula (see pg. 508, col. 2, para. 4 – “If the relationship σtrue x ϵtrue can be modeled though a nth order polynomial…Eq. (9), tangent modulus follows from eq. (1)…Eq. (10).”); 
determining, according to the parameters, the length of the single skeletal muscle in the relaxed state (see pg. 509, col. 1, para. 1 – “Muscle rest length (L0M) was calculated as L0M = L0MT – L0T , where L0MT was estimated from the regression curve (Grieve et al., 1978). Actual muscle length was given by L0M (AA) = L0M + ΔLcorrectedM (AA)…” where AA is the ankle angle), 
an elasticity modulus value corresponding to the length of the single skeletal muscle in the relaxed state (Fig. 9 – tangent modulus value corresponding to when strain is zero, or when the muscle is at rest), and 
an extension degree of the single skeletal muscle, wherein the extension degree is a difference between a maximum stretching length of the single skeletal muscle and the length of the single skeletal muscle in the relaxed state (see pg. 509, col. 1, para. 1 – “Muscle rest length (L0M) was calculated as L0M = L0MT – L0T , where L0MT was estimated from the regression curve (Grieve et al., 1978). Actual muscle length was given by L0M (AA) = L0M + ΔLcorrectedM (AA)…” where AA is the ankle angle; Fig. 9 – tangent modulus vs. strain; see pg. 512, col. 1, para. 3 – “Reported results for tendon length variation, with similar methodology (Morse et al., 2008; Nakamura et al., 2012, 2011), range from 1.15–1.22 cm. Here, these values reached 3.6 cm.”). 
Oliveira does not explicitly teach applying Gauss-Newton iterative method to the model formula to determine a hardness index of the single skeletal muscle, when length of the skeletal muscle is greater than the length of the single skeletal muscle in the relaxed state.
Whereas, Doyley, in the same field of endeavor, teaches applying Gauss-Newton iterative method to the model formula (see pg. R45, para. 2 – “The Gauss–Newton method is perhaps one of the most established optimization methods. Minimizing equation (26) using the Gauss–Newton method produces a matrix solution at the (i + 1) iteration that has the general form… Eq. (27), where…Δμi is a vector of shear modulus updates at all coordinates in the reconstruction field…”). 
Whereas, Nakamura further teaches determining a hardness index of the single skeletal muscle (see Abstract – “This study investigated the acute effects of static stretching (SS) on shear elastic modulus as an index of muscle hardness and muscle stiffness…”), when length of the skeletal muscle is greater than the length of the single skeletal muscle in the relaxed state. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model formula of the elastomyogram curve as disclosed in Oliveira, by applying the Gauss-Newton iterative method to the model formula and determining a hardness index of the muscle, as disclosed in Doyley and Nakamura, respectively. One of ordinary skill in the art would have been motivated to make this modification in order to use optimized model-based elastography to guide and monitor radio-frequency ablation, as taught in Doyley (see pg. R46, para. 4), and for the user to quantitatively determine the effects of static stretching, as taught in Nakamura (see Abstract).
Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira, Eby, and Shinohara in view of Nakamura, as applied to claim 6 above, and in further view of Doyley.
Regarding claims 16-17, Oliveira, Eby, and Shinohara in view of Nakamura teaches all of the elements as disclosed in claim 6 above. 
Oliveira, Eby, and Shinohara in view of Nakamura does not explicitly teach determining whether the ultrasonic elastomyogram curve matches with a preset mechanical model curve, and if yes, performing the step of estimating a muscle biomechanical parameter based on the ultrasonic elastomyogram curve.
Whereas, Doyley teaches wherein after the generating an ultrasonic elastomyogram curve with the myodynamics parameter as the abscissa and the synchronized elasticity modulus value as the ordinate, and before the estimating a muscle biomechanical parameter based on the ultrasonic elastomyogram curve, the method further comprises: 
determining whether the ultrasonic elastomyogram curve matches with a preset mechanical model curve, and if yes, performing the step of estimating a muscle biomechanical parameter based on the ultrasonic elastomyogram curve (see pg. R47, para. 2 – “…which is based on a combination of the finite element method, the Gauss–Newton iterative scheme, and image similarity. In this technique the objective function that is minimized has the following form…Eq. (29), where STRUE is similarity values computed when the target image is compared to itself, S(E)EST is the similarity between the target and model-deformed source image using the current estimate of Young’s. Minimizing equation (29) with the Gauss Newton iteration scheme gives the following property updates…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system as disclosed in Oliveira, Eby, and Shinohara in view of Nakamura, by determining the level of similarity between the target image and the model-deformed source image, as disclosed in Doyley. One of ordinary skill in the art would have been motivated to make this modification in order for the user to use optimized model-based elastography to guide and monitor radio-frequency ablation, as taught in Doyley (see pg. R46, para. 4). 
Regarding claim 20, Oliveira further teaches wherein the myodynamics image comprises a displacement image, the myodynamics parameter comprises a muscle stretching length, and the estimating a muscle biomechanical parameter based on the ultrasonic elastomyogram curve comprises: 
acquiring a model formula corresponding to the ultrasonic elastomyogram curve and each of parameters in the model formula (see pg. 508, col. 2, para. 4 – “If the relationship σtrue x ϵtrue can be modeled though a nth order polynomial…Eq. (9), tangent modulus follows from eq. (1)…Eq. (10).”); 
determining, according to the parameters, the length of the single skeletal muscle in the relaxed state (see pg. 509, col. 1, para. 1 – “Muscle rest length (L0M) was calculated as L0M = L0MT – L0T , where L0MT was estimated from the regression curve (Grieve et al., 1978). Actual muscle length was given by L0M (AA) = L0M + ΔLcorrectedM (AA)…” where AA is the ankle angle), 
an elasticity modulus value corresponding to the length of the single skeletal muscle in the relaxed state (Fig. 9 – tangent modulus value corresponding to when strain is zero, or when the muscle is at rest), and 
an extension degree of the single skeletal muscle, wherein the extension degree is a difference between a maximum stretching length of the single skeletal muscle and the length of the single skeletal muscle in the relaxed state (see pg. 509, col. 1, para. 1 – “Muscle rest length (L0M) was calculated as L0M = L0MT – L0T , where L0MT was estimated from the regression curve (Grieve et al., 1978). Actual muscle length was given by L0M (AA) = L0M + ΔLcorrectedM (AA)…” where AA is the ankle angle; Fig. 9 – tangent modulus vs. strain; see pg. 512, col. 1, para. 3 – “Reported results for tendon length variation, with similar methodology (Morse et al., 2008; Nakamura et al., 2012, 2011), range from 1.15–1.22 cm. Here, these values reached 3.6 cm.”). 
Oliveira does not explicitly teach applying Gauss-Newton iterative method to the model formula to determine a hardness index of the single skeletal muscle, when length of the skeletal muscle is greater than the length of the single skeletal muscle in the relaxed state.
Whereas, Doyley, in the same field of endeavor, teaches applying Gauss-Newton iterative method to the model formula (see pg. R45, para. 2 – “The Gauss–Newton method is perhaps one of the most established optimization methods. Minimizing equation (26) using the Gauss–Newton method produces a matrix solution at the (i + 1) iteration that has the general form… Eq. (27), where…Δμi is a vector of shear modulus updates at all coordinates in the reconstruction field…”). 
Whereas, Nakamura further teaches determining a hardness index of the single skeletal muscle (see Abstract – “This study investigated the acute effects of static stretching (SS) on shear elastic modulus as an index of muscle hardness and muscle stiffness…”), when length of the skeletal muscle is greater than the length of the single skeletal muscle in the relaxed state. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model formula of the elastomyogram curve as disclosed in Oliveira, by applying the Gauss-Newton iterative method to the model formula and determining a hardness index of the muscle, as disclosed in Doyley and Nakamura, respectively. One of ordinary skill in the art would have been motivated to make this modification in order to use optimized model-based elastography to guide and monitor radio-frequency ablation, as taught in Doyley (see pg. R46, para. 4), and for the user to quantitatively determine the effects of static stretching, as taught in Nakamura (see Abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
L. A. Chernak, et al, “Length and activation dependent variations in muscle shear wave speed,” Physiological Measurment, vol. 34, pp. 713-721, May 2013 discloses quantifying muscle stiffness by using shear wave elastography to measure the shear wave speed in the medial gastrocnemius muscle belly during active contraction and passive stretch. 
T. K. Koo, et al, “Quantifying the passive stretching response of human tibialis anterior muscle using shear wave elastography,” Clinical Biomechanics, vol. 29, pp. 33-39, Nov. 2013 discloses an image sequence of the tibialis anterior displaying the shear elastic modulus using shear wave elastography to extract physiologically meaningful parameters from the elasticity-angle curve. 
Z. J. Zhang, et al, “Shear Elastic Modulus on Patellar Tendon Captured from Supersonic Shear Imaging: Correlation with Tangent Traction Modulus Computed from Material Testing System and Test–Retest Reliability,” PLoS ONE, vol. 8, no. 6, pp. 1-9, Jun. 2013 discloses an image sequence of the pig patella tendon displaying the shear elastic modulus during increased loading.
A. Arampatzis, et al, “Strain and elongation of the human gastrocnemius tendon and aponeurosis during maximal plantarflexion effort,” Journal of Biomechanics, vol. 38, pp. 833-841, Apr. 2004 discloses using an ultrasound system to mark and examine the elongation of the tendon at the myotendinous junction region. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793